 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KENNETH HILL,                                     No. 2:19-cv-1430 MCE AC P
12                       Plaintiff,
13           v.                                         ORDER
14    J LYNCH, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, originally filed this action in the Sacramento

18   County Superior Court. ECF No. 1 at 6-17. After defendants removed the case, id. at 1-4,

19   plaintiff objected on the ground that his allegations were based on violations of state law, ECF

20   No. 5 at 1. Plaintiff was then given an opportunity to amend the complaint to remove any federal

21   claims and file a motion for remand, ECF No. 6, which he did, ECF Nos. 8, 10. As a result, the

22   undersigned recommended that the motion to remand be granted and that this matter be remanded

23   to state court. ECF No. 13. Neither party objected to the findings and recommendations, which

24   are still pending. However, plaintiff has now filed a second amended complaint in which he has

25   revived his federal claims. ECF No. 15. The assertion of federal claims provides a basis for this

26   court’s jurisdiction, the absence of which was the basis for the pending motion for remand.

27          Although plaintiff did not seek leave to file the amended complaint, in light of his

28   apparent intention to continue pursuing federal claims in this action, the recommendation that the
                                                       1
 1   case be remanded will be vacated, the motion to remand will be summarily denied as moot, and
 2   the case will proceed on the second amended complaint, which will be screened in due course.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The October 22, 2019 findings and recommendations, ECF No. 13, are vacated.
 5          2. Plaintiff’s motion to remand, ECF No. 8, is denied as moot.
 6          3. This case will proceed on the second amended complaint, ECF No. 15, which will be
 7   screened in due course.
 8   DATED: January 30, 2020
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
